Citation Nr: 1756564	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue and muscle and joint pain, to include as due to chronic fatigue syndrome, fibromyalgia, a medically unexplained chronic multisymptom illness, or undiagnosed illness.

2.  Entitlement to an increased rating for right foot plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1971 to March 1973 and from October 2003 to April 2005.  The Veteran had service in Southwest Asia from March 2004 to March 2005, and was awarded the Army Commendation Medal and Global War on Terrorism Expeditionary Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from July 2011 and March 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans' Law Judge in January 2015.  A transcript of that proceeding has been associated with the claims file.

In a March 2017 rating decision, the RO granted the Veteran entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from January 1, 2012, the day after the Veteran was last employed.  Thus that issue is not before the Board.

This case was before the Board in July 2015, when it was remanded for additional development.  It has been returned to the Board.


FINDING OF FACT

In an October 2016 statement, prior to the promulgation of a decision on the appeal, the Veteran requested to terminate the appeal of his claims of entitlement to service connection for a disability manifested by fatigue and muscle and joint pain, to include as due to chronic fatigue syndrome, fibromyalgia, a medically unexplained chronic multisymptom illness, or undiagnosed illness, and entitlement to an increased rating for right foot plantar fasciitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for a disability manifested by fatigue and muscle and joint pain, to include as due to chronic fatigue syndrome, fibromyalgia, a medically unexplained chronic multisymptom illness, or undiagnosed illness by the Veteran have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim of entitlement to an increased rating for right foot plantar fasciitis by the Veteran have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In an October 2016 statement, the Veteran withdrew the claims of entitlement to service connection for a disability manifested by fatigue and muscle and joint pain, to include as due to chronic fatigue syndrome, fibromyalgia, a medically unexplained chronic multisymptom illness, or undiagnosed illness, and entitlement to an increased rating for right foot plantar fasciitis.  See also April 2017 Appellate Brief.  

There remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  The Board does not have jurisdiction to review these claims; they are dismissed.
ORDER

The withdrawn claim of entitlement to service connection for a disability manifested by fatigue and muscle and joint pain, to include as due to chronic fatigue syndrome, fibromyalgia, a medically unexplained chronic multisymptom illness, or undiagnosed illness is dismissed.

The withdrawn claim of entitlement to an increased rating for right foot plantar fasciitis is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


